                  UNITED STATES DISTRICT COURT
                   MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION

CARRIER CORP.,

     Plaintiff,
v.                                          Case No. 8:21-cv-08-VMC-AAS

TECHNOLOGY RESEARCH, LLC,

      Defendant.
_____________________________________/

                                  ORDER

     On April 14, 2021, the court held a discovery hearing. (Doc. 54). The court

ordered the parties to submit a joint motion to schedule the ESI production.

(Doc. 58). The parties’ joint motion to adopt a scheduling order on ESI

production (Doc. 60) is GRANTED. The ESI productions schedule is as follows:

     1.    Carrier Corporation

           a.     Initial Production – April 30, 2021

           b.     Second Production – May 14, 2021

           c.     Final Production – May 28, 2021

     2.    Technology Research, LLC

           a.     Initial Production – May 14, 2021

           b.     Second Production – May 28, 2021

           c.     Final Production – June 4, 2021
                                      1
ENTERED in Tampa, Florida, on April 22, 2021.




                             2
